Citation Nr: 1817791	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-15 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses incurred for medical treatment received at Florida Hospital Celebration Health from June 17, 2011, to June 18, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1992 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Orlando, Florida.

The record indicates the Veteran was telephonically advised of the initial denial of her claim.  The exact date of this denial is unclear.  A document titled "Report of Contact" and dated August 1, 2013 indicates that the Fee-Basis Appeals team at the VA Medical Center in Orlando, Florida, could not locate a denial letter for the claim, and that this information was relayed to the Veteran.  The following day, the Veteran filed a notice of disagreement with the denial.  On April 16, 2014, the VA Medical Center in Orlando, Florida, issued a denial letter for the claim and a VCAA notice letter.  On April 17, 2014, a statement of the case (SOC) was issued, and the Veteran perfected her substantive appeal to the Board the following month.

In the May 2014 substantive appeal (via VA Form 9); the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for October 9, 2014, and a September 2014 notice letter informed the Veteran of the time, place, and location of the hearing.  The Veteran failed to appear for the scheduled hearing and did not provide good cause or otherwise request the hearing be postponed or rescheduled.  Accordingly, the Board will proceed as if the request for the hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  Medical treatment received at Florida Hospital Celebration Health from June 17, 2011 to June 18, 2011 was not authorized.

2.  Medical treatment received at Florida Hospital Celebration Health on June 17, 2011 to June 18, 2011 was not emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of non-VA medical expenses incurred for medical treatment received at Florida Hospital Celebration Health on June 17, 2011 to June 18, 2011 have not been met.  38 U.S.C. §§ 1703, 1725, 1728, 5107 (2014); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120, 17.121, 17.1000-17.1008 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Nonetheless, VCAA notice was issued on April 16, 2014.  Pertinent law and regulations were also included in an April 17, 2014 SOC.  The Veteran is not pro se; she is represented by an accredited representative.  Neither the Veteran nor her representative has asserted that they did not understand how to substantiate the claim or what duties VA had to assist in substantiating the claim.  The Board finds the record is complete, and the appeal ripe for adjudication.

The Veteran seeks entitlement to payment or reimbursement of non-VA medical expenses incurred for medical treatment received at Florida Hospital Celebration Health on June 17, 2011 to June 18, 2011.  For the reasons that follow, the Board finds that entitlement to this benefit is not warranted.

38 U.S.C. § 1710 provides that the Secretary shall furnish hospital care and medical services to certain groups of veterans.  As pertinent to this appeal, this includes veterans with a service-connected disability rated 50 percent or more.  Id. § 1710(a)(1)(B); February 2012 rating code sheet (showing service connection for PTSD rated 50 percent disabling in effect at the time of the procedure).  While 
§ 1710 does not provide an enforcement mechanism for violations; several other statutes do permit reimbursement in limited circumstances.  

38 U.S.C. § 1703(a) provides that when VA facilities are not able to provide economical hospital care or medical service, the Secretary may contract with non-VA facilities for such care and services, either on a group or an individual basis.  This authority to contract with non-VA facilities is available under limited circumstances.  Moreover, the admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (also allowing an application for authorization to be submitted within 72 hours of admission); see 38 C.F.R. § 17.52(a) (allowing for "individual authorizations" as opposed to contracts).

When a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C. § 1728 and 38 U.S.C. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

38 U.S.C. § 1728 provides for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or, for any illness, injury, or dental condition of a veteran as a participant in a VA vocational rehabilitation program.  See 38 C.F.R. §§ 17.120, 17.121.

There is no evidence or assertion that the medical treatment received between June 17, 2011 and June 18, 2011 involved care for a service-connected disability or a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, the Veteran does not have a total disability permanent in nature resulting from her service-connected disabilities, and was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the provisions of 38 U.S.C. § 1728 do not apply in this case.

38 U.S.C. § 1725, which concerns treatment for nonservice-connected disabilities, provides for payment or reimbursement of unauthorized medical expenses for emergency treatment furnished to a veteran in a non-VA facility.  To qualify for such a benefit, all eight requirements found in 38 C.F.R. § 17.1002(a) - (i) must be satisfied.  

As contemplated by 38 U.S.C. §§ 1725, emergency medical treatment means treatment rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. §§ 17.120(b), 17.1002(b).  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  To be clear, this standard focuses on the expectations of a prudent layperson and does not require the actual condition to be emergent.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).

The facts of this case are straight forward.  The Veteran primarily received medical care through the VA Medical Center in Orlando, Florida.  She had problems with fibroids and heavy menstrual bleeding for approximately 10 years.  See Medline Plus Medical Encyclopedia, https://medlineplus.gov/uterinefibroids.html (last visited Mar. 12, 2018) (defining "uterine fibroids" as benign tumor growths in and around the wall of the uterus, or womb, and also noting that symptoms can include heavy or painful periods or bleeding between periods).  A July 2007 pelvic sonogram revealed a fibroid uterus.  An April 2009 CT scan of the pelvis revealed a significantly enlarged fibroid uterus.  

As a result of these findings, the Veteran was referred to Dr. H.S. in the Gynecology Clinic of the VA Medical Center.  An endometrial biopsy was performed and returned negative, meaning the tumor growths were not malignant.  Therapeutic options were discussed.  Records indicate that if the Veteran chose to treat the condition by undergoing a hysterectomy, she would have to be referred to the VA Medical Center in Tampa, Florida - approximately 90 miles away.  The Veteran elected not to have a hysterectomy and instead to undergo Zoladex injections, a form of hormonal treatment.  The first injection was in May 2009, and follow-up would be in six months.  In December 2009, the Veteran was still symptomatic.  Another endometrial biopsy was performed in February 2010.  Again, it returned negative.  Therapeutic options were discussed once more.  This time, the Veteran refused further hormonal treatment and elected to undergo a hysterectomy.  She stated that she would seek a private gynecological evaluation.  

The Veteran's statements indicate she elected to undergo a hysterectomy because it was a short surgical procedure with a short recovery time.  At the time, she had picked up a second job and could not afford to take off too much time for work.  The Veteran's statements indicate she elected to seek private gynecological treatment, instead of continuing through VA, due to convenience.  Surgery performed by a non-VA provider could be provided closer to her home as opposed to traveling to Tampa, Florida.  Moreover, she was under the impression that the procedure would be covered by her private health insurance that she received through her job; if it would not have been covered, she insists she would have elected to do the procedure through VA in Tampa, Florida.  She apparently discussed this with Dr. H.S., who asked her if she had private insurance.  Upon being told that she did, he referred her to Center for Specialized Gynecology, where she consulted with Dr. A.A.  Records from Dr. A.A. corroborate that the Veteran was referred by Dr. H.S.  Her statements noted above are otherwise consistent with this arrangement and the Board accepts them as true.

The Veteran underwent a private consultation with Dr. A.A. in March 2011, approximately one month after being referred by Dr. H.S.  Therapeutic options were discussed, and the Veteran elected to proceed with a hysterectomy.  The surgery was performed at Florida Hospital Celebration Health on June 17, 2011 and she was released from the hospital on June 18, 2011.  The surgery was successful and there were no complications.  Letters from Dr. A.A. to Dr. H.S. indicate that Dr. A.A. thanked him for the referral and kept him up to date on the Veteran's condition.  There is no indication that VA contracted with Dr. A.A. or the Center for Specialized Gynecology or Florida Hospital Celebration Health, or that authorization was obtained for the procedure.  Subsequent financial paperwork submitted by the Veteran shows that her private health insurance did cover the procedure; however, she still owed out-of-pocket costs to the hospital of $2,430.00 and to the anesthesia provider of $530.00.  Thus, the Veteran did, in fact, incur out-of-pocket costs which she had hoped to avoid.  The Veteran believes she was misled in this regard, and in a letter dated August 2, 2013 also related that someone told her she was supposed to have been referred to fee-basis and that Dr. H.S. should have put in a consult.

The Board finds that payment or reimbursement for this medical procedure is not warranted under 38 U.S.C. § 1703(a) because it was not authorized.  The evidence does not indicate that there was a prior contract or authorization for the procedure, individual authorization, or an application for authorization submitted within 72 hours of admission to the hospital for the procedure.  The evidence does not show that there were any related communications or attempted communications between VA and the hospital, Dr. A.A., or the Veteran within 72 hours of admission for the procedure.  The communications between Dr. A.A. and Dr. H.S., which did not occur within 72 hours of hospital admission, simply show that Dr. A.A. was keeping Dr. H.S. informed of the Veteran's condition.  

In a letter dated August 2, 2013, the Veteran asserted that someone told her she was supposed to have been referred to fee-basis and that Dr. H.S. should have put in a consult.  Statements from Dr. H.S. do indicate that if she had elected to undergo the procedure through VA, she would have been referred to the VA Medical Center in Tampa, Florida; however, she elected to have the procedure performed by a private medical services provider.  This was done of her own volition.  The VA Medical Center in Orlando, Florida, denies that this procedure would be contracted out on a fee-basis.

In a September 2013 VA Form 9, the Veteran asserted that she was not aware that Dr. H.S. did not submit a fee-basis referral in advance of the procedure.  The Board finds the Veteran competent to make such a statement; however, the Board finds her not credible because this statement is inconsistent with her other statements, which indicate she sought private treatment, in part, because she believed her private insurance would cover the costs.  Thus, the Board finds the Veteran was not misled in this manner.  This credibility determination is limited to the single statement discussed above.

In sum, the evidence does not show the medical services performed on June 17, 2011 to June 18, 2011 at Florida Hospital Celebration Health were authorized.  There is no doubt to be resolved; entitlement to payment or reimbursement under § 1703(a) is not warranted.

The Board finds that payment or reimbursement for this medical procedure is not warranted under 38 U.S.C. §§ 1725 because it was not for emergency treatment.  The decision to undergo this procedure was made during a March 21, 2011 consultation with Dr. A.A., several months before it was performed.  The operation was scheduled in advance.  The evidence does not show, and the Veteran has not suggested, that delay in seeking medical attention would have been hazardous to her life or health.

In the February 2018 Written Brief Presentation, the Veteran's representative referenced a VA treatment record dated June 9, 2011.  The representative wrote, "Even at that visit, the Veteran expressed a concern for the level of iron in her blood."  To the extent that the representative is asserting that the Veteran was expressing concern about her well-being due to the condition pertinent to this appeal, the Board finds this line of argument obfuscates the facts of the case.  Medical records show that the Veteran had a history of iron deficiency without anemia.  It was not related to her fibroid uterus or the hysterectomy performed on June 17, 2011.  

In sum, the evidence does not show the medical services performed on June 17, 2011 to June 18, 2011 at Florida Hospital Celebration Health were for emergency treatment, as defined by VA law and regulations.  There is no doubt to be resolved; entitlement to payment or reimbursement for medical expenses incurred from June 17, 2011 to June 18, 2011 is not warranted.


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses incurred for medical treatment received at Florida Hospital Celebration Health from June 17, 2011, to June 18, 2011, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


